--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1



 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
 
 
This Settlement Agreement and Mutual General Release ("Agreement") is made as of
the 8th day of August, 2012, by and between OXIS International, Inc., a Delaware
corporation ("OXIS"), and Bristol Investment Fund, Ltd. (“Bristol”).  Each of
the above named entities is herein after referred to as "the parties". The
parties enter into this Agreement in recognition of the following:
 
 
A.
In or around October 2010 Bristol attempted to sell shares of common stock of
OXIS which it was entitled to receive upon conversion of certain convertible
debentures (the “Debentures”) of OXIS (the “Transaction”). Such shares were not
timely delivered because OXIS had failed to pay its transfer agent and such
transfer agent’s corresponding refusal to provide the shares in street name.

 
B.
Under the terms of the Debentures, OXIS would be liable to pay as liquidated
damages $100 per day for each $1,000 of principal of the Debentures that OXIS
failed to deliver during the first five days and $200 per day for each $1,000 of
principal for every additional day. The total principal amount of Debentures to
be converted and sold by Bristol equaled $2,058,895, which would have resulted
in roughly $4,736,000 in liquidated damages being owed by OXIS.

 
C.
In an attempt not to burden OXIS with these costs, Bristol pursued certain
claims against third parties to recover its losses while reserving its right to
pursue liquidated damages against OXIS. Bristol was unsuccessful in pursuing its
claims against third parties and has sent a demand letter to OXIS to recover its
costs and losses.

 
D.
Certain disputes have arisen among the parties concerning their respective legal
rights and obligations, which disputes have resulted, and are likely to continue
to result, in litigation, and create the potential of future litigation if they
are not resolved.

 
E.
Bristol had entered into an unrelated agreement with Theorem Group LLC
(“Theorem”) whereby Theorem would receive one half of any settlement received by
Bristol in this matter. Theorem sold its interest in any collection of the
dispute to Merit Capital Limited (“Merit”).

 
F.
The parties, recognizing the expense, vagaries, and uncertainties of protracted
litigation, have agreed to resolve their disputes, to compromise their claims,
and to memorialize their respective rights, duties, responsibilities and
obligations.

 
In full satisfaction of any and all disputes and claims, and in consideration of
the exchange of full, general, and mutual releases, and upon the terms and
conditions, the premises and promises, and the covenants stated below, the
parties agree as follows:
 

 
1

--------------------------------------------------------------------------------

 

 
I.                 Undertakings of OXIS.
 
Within 10 days of the execution of this Agreement by all parties, OXIS shall pay
Bristol (half of which payment would redound to Merit) a total of $1,119,778 as
payment in full for the losses suffered and all costs incurred by Bristol in
connection with the Transaction. Payment of such $1,119,778 shall be made as
follows: OXIS shall issue restricted common stock to each of Bristol and Merit,
in an amount such that each Bristol and Merit shall hold no more than 9.99% of
the outstanding shares of OXIS (including any shares that each may hold as of
the date of issuance). The shares so issued represent $417,475.65 of the
$1,119,778 payment (27,831,710 shares at $0.015 per share, of which 9,168,750
will be retained by Bristol and 18,662,960 will be issued to Merit). The
remaining balance of the payment shall be made in the form of two convertible
promissory notes in the respective amounts of $422,357.75 for Bristol and
$279,944.60 for Merit (collectively, the “Notes”) with a maturity of December 1,
2017 having an 8% annual interest rate, with interest only accruing until
January 1, 2013, and then level payments of $3,750 each beginning January 1,
2013 until paid in full on December 1, 2017. In the event a default in the
monthly payments on the Notes has occurred and is continuing each holder of the
Notes shall be permitted to convert the unpaid principal and interest of the
Notes into shares of OXIS at $.01 cents per share.  In the absence of such
continuing default no conversion of the Notes will be permitted. OXIS will have
the right to repay the Notes in full at any time without penalty. The form of
each Note is attached as Exhibits A and B hereto.
 
II.                 General Releases


A.           Bristol hereby releases and forever discharges OXIS from "any and
all claims" it may have against OXIS, from the beginning of time to and
including the effective date of this Agreement arising out of the Transaction.


B.           The term "any and all claims" as used in subparagraph A above,
means and includes, but is not limited to, all claims of any kind, whether known
or unknown, in law or in equity, anticipated or unanticipated, past or present,
contingent or fixed, matured or inchoate, as of the effective date of this
Agreement


III.                 Representations and Warranties


The parties to this Agreement covenant, represent, warrant, and agree as
follows:


A.           The parties and each of them hereby acknowledge that they have been
represented by counsel of their choice throughout the negotiations which
resulted in the drafting, review and execution of this Agreement. The parties
each acknowledge that it has executed this Agreement voluntarily, without
coercion or duress of any kind, and upon the advice of counsel.



 
2

--------------------------------------------------------------------------------

 

B.           The parties have read this Agreement and understand its contents.


C.           The parties have made such investigation of the facts pertaining to
this Agreement, and of all the terms thereof and matters pertaining thereto, as
they have deemed necessary.


D.           Each party to this Agreement has cooperated in the drafting and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, it shall not be construed against any party on the basis of
authorship.


E.           All signatories to this Agreement represent that they are duly
authorized and have the full power and authority to enter into this Agreement.


F.           Each of the parties to this Agreement represents and warrants that
it has not sold, pledged, assigned, impaired or otherwise transferred to any
third party any interest in any claim it may have against another party to this
Agreement which is being released under this Agreement, and each agrees to
indemnify and hold the other harmless from any liability, including actual costs
of defense, resulting from having assigned or transferred such interest to a
third party.


G.           All representations, warranties and rights hereunder, shall be
binding upon and inure to the benefit of their respective successors and
assigns.


H.           Bristol represents that as of the date of this Agreement they own
6,727,500 shares of OXIS.. Bristol further represents that it will acquire the
restricted shares delivered under this Agreement for investment and not for
resale except in accordance with applicable Federal and state securities laws.


IV.                 Nature of the Agreement


The terms of this Agreement are contractual and not mere recitals. This
Agreement may be amended only by a written instrument executed by all of the
parties to this Agreement or their respective successors. In addition, the
headings that are used herein are for the convenience of the Parties and do not
form any part of the contractual terms of this Agreement.


V.                 Costs Attendant to Settlement


Each party to this Agreement shall bear its respective costs with respect to the
negotiation, drafting, execution, and performance of this Agreement and all acts
required to be undertaken by the terms thereof.



 
3

--------------------------------------------------------------------------------

 

 
VI.                 Third Party Beneficiaries of this Agreement
 
To the extent that this Agreement inures to the benefit of persons or entities
not named parties or signatories hereto, this Agreement is hereby declared to be
made for their respective benefits and shall be directly enforceable by each of
them.


VII.                 Additional Acts


The parties shall execute and deliver all documents and perform all further acts
that may be reasonably necessary and useful to effectuate the purposes and
provisions of this Agreement.


VIII.                 Severability


In the event any provision of this Agreement is finally held to be void or
otherwise unenforceable by the highest court of competent jurisdiction to
address the matter, all remaining provisions shall remain in full force and
effect.


IX.                 Inconsistent Acts


The parties to this Agreement agree to forbear and refrain from doing any act or
exercising any right, whether existing now or in the future, which act or
exercise is inconsistent with this Agreement.


X.                 Modification or Revocation


This Agreement may not be modified or revoked except by a written instrument
executed by all of the parties to this Agreement.


XI.                 Entire Agreements and Counterparts


This Agreement contains the entire agreement and understandings between the
parties. There are no prior or contemporaneous oral agreements or undertakings,
nor any other written agreements between the parties. This Agreement may be
executed and delivered in counterparts by facsimile transmission or otherwise,
each of which shall be deemed an original.



 
4

--------------------------------------------------------------------------------

 

XII.                 Governing Law.


All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflict of laws thereof.  Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by the Agreement (whether brought against a party
hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of New York, Borough of Manhattan (the “New York Courts”).  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith (including with respect to the enforcement hereof), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement.  If
any party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.


XIII.                 Notices


Any and all notices permitted or required pursuant to the terms of this
Agreement shall be in writing and shall be transmitted via prepaid United States
mail, sent certified mail, return receipt requested, addressed as follows:


A. As to OXIS, any and all such notices shall be addressed to:


David Saloff
President and CEO
OXIS International, Inc.
468 N. Camden Drive, 2nd Floor
Beverly Hills, CA 90212



 
5

--------------------------------------------------------------------------------

 

B. As to Bristol, any and all such notices shall be addressed to:


Bristol Investment Fund, Ltd.
c/o Bristol Capital Advisors, LLC
10960 Wilshire Boulevard, Suite 1050
Los Angeles, California 90024
Attention: Amy Wang, Esq,


Any said notice shall be effective upon receipt. Any change in the above persons
or addresses to which notices under this Agreement are to be sent shall be
accomplished by,
and effective immediately upon, the service of notice of such change upon the
other party hereto in accordance with the terms hereof.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, on the date first appearing above.


OXIS INTERNATIONAL, INC.
By:__________________________________
President




 
BRISTOL INVESTMENT FUND, LTD.
 
By:______________________________
Title:
6

--------------------------------------------------------------------------------